Letton, J.
This is an appeal by the county of Otoe from a judgment of the district court reversing an order of the board of county commissioners disallowing a claim for the fees of a witness who testified before the board of commissioners of insanity. At the request of the person informed against as being insane, a subpoena was issued for the appellee to appear before the board of insanity commissioners at the hearing. She appeared at the time and place specified, was sworn and testified; and after the hearing the clerk of the board certified the costs of the hearing, including her witness fees, to the board of county commissioners.
The county contends that there is no authority given the board of commissioners of insanity to tax the costs of any proceedings had before them; that witness fees are costs, and that, in the absence of a statute, no costs can be taxed and none recovered. Section 50, ch. 40, Comp. St. 1911, prescribes the compensation of the commissioners of insanity, the clerk, the examining physician, and the sheriff:, and provides further: “Witnesses shall be entitled to the same fees as witnesses in the district court. The compensation and expenses provided for above shall be allowed and paid out of the county treasury in the usual manner.” Section 20 of the act relating to the powers of the commissioners provides: “For the purpose of discharging the duties required of them, they shall have power to issue subpoena and compel obedience thereto, to administer oaths, and do any act of a court necessary and proper in the premises.” Under these provisions it seems clear that the county authorities have the same power and the same *237duty with reference to the payment of witnesses before the commissioners of insanity as with reference to the payment of other costs charged against the county in legal proceedings.
The judgment of the district court is therefore
Affirmed.